                Case 3:09-cv-00750-CRB Document 256 Filed 04/01/19 Page 1 of 1


 1   THE NORTON LAW FIRM
     David W. Shapiro (State Bar No. 219265)
 2   Dshapiro@nortonlaw.com
     299 Third Street, Suite 106
 3
     Oakland, CA 94607
 4   Telephone: (510) 906-4900

 5   Attorney for Petitioner
     RONALD J. MCINTOSH
 6
                                   UNITED STATES DISTRICT COURT
 7

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9
      RONALD J. MCINTOSH,                                  Case No. C 09-00750 CRB
10
                                   Petitioner,             NOTICE OF CHANGE OF CONTACT
11                   v.                                    INFORMATION

12    ERIC HOLDER,
13
                                    Respondent.
14

15          TO ALL PARTIES, THEIR ATTORNEYS OF RECORD AND THE COURT:
16          Please take notice that effective immediately David W. Shapiro, counsel for Ronald J.
17   McIntosh, has changed their law firm address information. The new address is:
18                                David W. Shapiro (State Bar No. 219265)
                                  Dshapiro@nortonlaw.com
19                                THE NORTON LAW FIRM
                                  299 Third Street, Suite 106
20                                Telephone: (510) 906-4900
21          All further notices and documents regarding this action should be sent to the aforementioned
22   address.
23

24    Dated: April 1, 2019                              THE NORTON LAW FIRM

25                                                      _/s/ David W. Shapiro_____________
26                                                      DAVID W. SHAPIRO
27                                                      Attorney for Ronald J. McIntosh

28
                                                       1          NOTICE OF CHANGE OF CONTACT
                                                                                     INFORMATION
                                                                           Case No.: C 09-00750 CRB
